UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            6/21/2021
------------------------------------------------------------x
   TYRONE H. MASSEY,                                            :
                                                                :
                                               Plaintiff,       :
                                                                :   1:20-cv-7617 (ALC)
                    -against-                                   :
                                                                :   ORDER
  CITY OF NEW YORK, ET AL.,                                     :
                                                                :
                                             Defendants.        :
------------------------------------------------------------x   :

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Mr. Massey’s letter dated May 21, 2021, ECF No. 26, and
Defendants’ letter dated June 18, 2021, ECF No. 25.
        Mr. Massey has informed the Court that his paperwork was destroyed due to a fire
incident and has requested that the Court produce all paperwork and documents regarding all his
cases in the Southern District of New York, including the instant case. Records Management is
hereby directed to send Mr. Massey all documents filed to date in this case, free of charge. The
documents should be sent to the following address:
                 Tyrone H. Massey
                 ID# 8952000522
                 West Facility
                 16-06 Hazen Street
                 East Elmhurst, NY 11370

        Mr. Massey has also requested that the Court assist him in obtaining pro bono counsel to
prosecute his case. Plaintiff’s request is hereby DENIED without prejudice.
        Defendants have informed the Court that Plaintiff’s court-ordered 730 evaluation has
been completed and that Plaintiff has been found “fit to proceed.” Accordingly, it is hereby
ORDERED that the stay on the instant case is lifted. Defendants are directed to resubmit their
pre-motion conference letter previously filed, serve it on Mr. Massey by first class mail and file
proof of service by no later than June 25, 2021. Mr. Massey is hereby ORDERED to respond to
Defendants’ pre-motion conference letter by no later than July 9, 2021.
        Defendant City of New York is hereby ORDERED to serve this order on Plaintiff by
first class mail and file proof of service by June 25, 2021.
SO ORDERED.


Dated: June 21, 2021                                  ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                 2
